DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearl et al. (# US 2007/0104899) in view of Sakaguchi et al. (# JP 2010-053357A).
Pearl et al. discloses:
1. An inkjet composition (colored liquid ink; [0044]; [0061]; [0127]-[0136]; [0168]- [0180]) comprising a film-forming agent or binder ([0131]; [0173]), a pigment ([0129]-[0130]; [0171]-[0172]), and a carrier (water, glycols; [0127]-[0128]; [0169]-[0170]), the composition is characterized by a high pH level greater than 7, wherein the composition congeals upon exposure to a low pH level below 7 (0 to 14; [0144]).
2. The composition of claim 1, wherein said low pH level ranges from 3.5 to 5.5 (0 to 14; [0144]).
3. The composition of claim 1, wherein said film-forming agent or binder ([0126]). 
4. The composition of claim 3, wherein said film-forming agent or binder is selected from the group consisting of non-ionic water-emulsifiable resin, an acrylic polymer ([0166]) or copolymer, an alkyl-acrylic polymer copolymer, an acrylic-styrene copolymer, a polyurethane, a polyether, a polyester, a polyacrylate and ant combination thereof ([0166]).
5. The composition of claim 4, wherein said film-forming agent or binder is a self-crosslinking alkyl-acrylic copolymer (acrylic polymer; [0166]).
6. The composition of claim 5, wherein said self-crosslinking alkyl-acrylic copolymer is a formaldehyde-free crosslinking agent ([0126]-[0136]; [0165]-[0179]).
7. The composition of claim 5, wherein said self-crosslinking alkyl-acrylic copolymer is an ethyl-acrylic/butyl-acrylic copolymer (acrylic polymer; [0166]).
8. The composition of claim 1, further comprising a crosslinking agent ([0049]; [0149]-[0150]).
9. The composition of claim 8, wherein said crosslinking agent is a formaldehyde-free crosslinking agent selected from the group consisting of a polyaldehyde (glutaraldehyde; [0150]), a heteroaryl polycarbamate, a diacetone acrylamide/hydrazine and a carbodiimide.
12. The composition of claim 10, wherein said property-adjusting agent is an organic acid ([0051]-[0052]).
13. The composition of claim 12, wherein said acid is a transitory organic acid ([0052]).
14. The composition of claim 13, wherein said transitory organic acid is selected from the group consisting of lactic acid, glycolic acid, acetic acid and any combination thereof ([0052]).
Pearl et al. explicitly did not discloses:
1. An elastic film upon drying/curing which is characterized by an elongation percentage of at least 30%. 
3. The composition of claim 1, wherein said film-forming agent or binder characterized by a glass transition temperature (Tg) that ranges from −35° C. to 0° C.
Sakaguchi et al. teaches that to have the crack resistance coating film
1. An elastic film upon drying/curing which is characterized by an elongation percentage that ranges from 50% to 400% (see Abstract; [0088]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Pearl et al. by the aforementioned teaching of Sakaguchi et al. in order to have a crack resistance coating film, which gives high quality excellent storage stability film. 
With respect to claim 3, Pearl et al. clearly discloses the composition binder as discloses in applicant claimed invention and glass transition temperature is the property of the material, which is constant to material, therefore the binder discloses by the Pearl et al. obviously have the  glass transition temperature (Tg) that ranges from −35° C. to 0° C.
10. A process of digitally printing an image on a textile substrate ([0085]-[0087]), comprising: applying a wetting composition to at least an ink receiving portion of the textile substrate to thereby obtain a wet substrate ([0196]); flattening said wet substrate using a flattening unit, inkjet printing the image using the inkjet composition of claim 1 onto said portion, and subsequent to said inkjet printing, drying/curing said image ([0194]-[0205]; [0236]-[0238]).
11. The process of claim 10, wherein said wetting composition is an aqueous solution that comprises an acid ([0049]-[0052]).
15. The process of claim 10, wherein said applying is effected by spraying from a nozzle or by inkjet printing from an inkjet printhead ([0037]; [0056]; [0098]).
16. The process of claim 10, wherein said inkjet printing is effected while said wet substrate is still wet from said wetting composition ([0036]; [0085]; [0200]).
Pearl et al. explicitly did not discloses:
10. An elastic film upon drying/curing which is characterized by an elongation percentage of at least 30%.
Sakaguchi et al. teaches that to have the crack resistance coating film
10. An elastic film upon drying/curing which is characterized by an elongation percentage that ranges from 50% to 400% (see Abstract; [0088]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Pearl et al. by the aforementioned teaching of Sakaguchi et al. in order to have a crack resistance coating film, which gives high quality excellent storage stability film. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Pearl et al. (# US 2015/0152274) discloses processes for printing high quality, high resolution, multi-color images on darkly colored fibrous or porous materials or other ink absorbing materials, is disclosed. The processes are effected by digitally printing a layer of an opaque, lightly colored ink composition, followed by digitally printing the colored image thereon, and optionally further involve applying a wetting composition prior to and/or subsequent to these printings. Processes utilizing wetting compositions and/or liquid ink compositions which can interact therebetween so as to effect a chemical and/or physical change in one or more of these compositions are further disclosed (see Abstract).
(2) Ben-Zur et al. (# US 7134749) discloses  method and apparatus for color printing on a dark textile piece, the method including the steps of digitally applying a white ink layer directly onto a textile piece, optionally curing the white ink layer, and digitally printing a colored image on said ink layer (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853